DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 17 of copending Application No. 17/407711 and claims 1, 7-8, and 14-15 of copending Application No. 17/407816. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-9, and 17 of copending Application No. 17/407711 and claims 1, 7-8, and 14-15 of copending Application No. 17/407816 anticipate claims 1, 8-9, and 16-17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 17/406268
Application 17/407711
Application 17/407816
1. A method of streaming immersive media, executable by a processor, the method comprising: ingesting content in a two-dimensional format; converting the ingested content to a three-dimensional format based on a neural network; and 

streaming the converted content to a client end-point.
1. A method of streaming immersive media, executable by a processor, the method comprising: ingesting content in a two-dimensional format, … converting the ingested content to a three-dimensional format based on the …at least one neural network; and 
streaming the converted content to a client end-point.
1. A method of streaming immersive media, executable by a processor, 
comprising: ingesting content in a first two-dimensional format … converting the ingested content to … a second three-dimensional format based on the referenced neural network; and streaming the converted content to a client end-point.
8. The method of claim 1, wherein the client end-point includes at least one from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
8. The method of claim 1, wherein the client end-point includes one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
7. The method of claim 1, wherein the one or more client end-points include one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
9. A device for streaming immersive media, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: ingesting code configured to cause the at least one processor to ingest content in a two- dimensional format; converting code configured to cause the at least one processor to convert the ingested content to a three-dimensional format based on a neural network; and 

streaming code configured to cause the at least one processor to stream the converted content to a client end-point.
9. A device for streaming immersive media, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: ingesting code configured to cause the at least one processor to ingest content in a two- dimensional format … converting code configured to cause the at least one processor to convert the ingested content to a three-dimensional format based on the … at least one neural network; and 
streaming code configured to cause the at least one processor to stream the converted content to a client end-point.
8. A computer system for streaming immersive media, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: ingesting code configured to cause the one or more computer processors to ingest content in a first two-dimensional format … converting code configured to cause the one or more computer processors to convert the ingested content … a second three-dimensional format based on the referenced neural network; and streaming code configured to cause the one or more computer processors to stream the converted content to a client end-point.
16. The device of claim 9, wherein the client end-point includes at least one from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
8. The device of claim 9, wherein the client end-point includes one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
14. The computer system of claim 8, wherein the one or more client end-points include one or more from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display.
17. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by at least one processor of a device for streaming immersive media, cause the at least one processor to:      ingest content in a two-dimensional format;     convert the ingested content to a three-dimensional format based on a neural network; and 

   stream the converted content to a client end-point.
17. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by at least one processor of a device for streaming immersive media, cause the at least one processor to: … ingest content in a two- dimensional format … convert the ingested content to a three-dimensional format based on the … at least one neural network; and 
… stream the converted content to a client end-point.
15. A non-transitory computer readable medium having stored thereon a computer program for streaming immersive media, the computer program configured to cause one or more computer processors to: 

ingest content in a first two-dimensional format … convert the ingested content to … a second three-dimensional format based on the referenced neural network; and 
… stream the converted content to a client end-point.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Hoff et al. (US 2020/0134911 A1).
Regarding claims 1, 9, and 17, van Hoff teaches: A method of streaming immersive media, executable by a processor [(par. 15, 36, and 139-140)], the method comprising: 
ingesting content in a two-dimensional format [accessing one or more 2D video images (par. 38-39, Fig. 2-3)] 
converting the ingested content to a three-dimensional format based on a neural network [generating 3D content based on 2D video images using a neural network (par. 38-40 and 92-95, Fig. 2-3, 5, and 7)] and 
streaming the converted content to a client end-point [streaming the 3D assets (par. 139-143, Fig. 3) for display by a media player device 308 (par. 101-103, Fig. 3 and 9)].
Regarding claims 2, 10, and 18, van Hoff teaches the method of claim 1; van Hoff further teaches: the converting of the ingested content comprises deriving, by the neural network, a volumetric representation of a scene depicted in the ingested content based on correlated images included in the ingested content [generate volumetric 3D content such as real-time 3D models of objects present at a real-world scene and/or a 3D model of the real-world scene itself (par. 55, Fig. 5).  Machine learning, such as neural networks, may assist in capturing and generating high quality volumetric models by intelligently filling in gaps that may occur due to vantage points of video capture devices failing to capture certain motions or certain parts of particular objects (par. 94-95)].
Regarding claims 3, 11, and 19, van Hoff teaches the method of claim 1; van Hoff further teaches: the two-dimensional format is a single-view two-dimensional format [access a 2D video image that is captured by a video capture device and that depicts a bounded real-world scene (par. 39 and 71, Fig. 7)].
Regarding claims 4, 12, and 20, van Hoff teaches the method of claim 1; van Hoff further teaches: the two-dimensional format is a multiple-view two-dimensional format [access a plurality of 2D video images captured by a set of video capture devices captured from different vantage points (par. 38, 48, 55, and 66, Fig. 4-6)].
Regarding claims 5 and 13, van Hoff teaches the method of claim 1; van Hoff further teaches: the ingested content is converted using an adaptation process unit comprising at least one from among a central processing unit and a graphics processing unit [3D content is generated from 2D content using a 3D Content Generation System 200 comprising processors (e.g., central processing units (“CPUs”), graphics processing units (“GPUs”) (par. 44, Fig. 2-3)].
Regarding claims 6 and 14, van Hoff teaches the method of claim 5; van Hoff further teaches: the neural network corresponds to a neural network model selected by the adaptation process unit from among a plurality of neural network models stored in a memory included in the adaptation process unit [one of multiple neural networks corresponding to 3D models created using the neural network (par. 94).  The 3D models are stored in a storage repository of the 3D Content Generation System 200 (par. 80, Fig. 2).  Selecting 3D models specific to the particular scene, such as 3D models of the particular players in a tennis match (par. 124)].
Regarding claims 8 and 16, van Hoff teaches the method of claim 1; van Hoff further teaches: the client end-point includes at least one from among a television, a computer, a head-mounted display, a lenticular light field display, a holographic display, an augmented reality display, and a dense light field display [Media player device may be a television device, computer, head-mounted display, or augmented reality device (par. 101, Fig. 3)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 2020/0134911 A1) in view of Daniell (US 2008/0204873 A1).
Regarding claims 7 and 15, van Hoff teaches the method of claim 1; van Hoff does not explicitly disclose: the client end-point is unable to support the two-dimensional format.
Daniell teaches: the client end-point is unable to support the two-dimensional format [Full-time or permanent 3D displays are generally unable to accurately display images that have been designed only for 2D display, such digital video (par. 5 and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of van Hoff and Daniell before the effective filing date of the claimed invention to combine the teachings of van Hoff and Daniell by incorporating the client end-point is unable to support the two-dimensional format to achieve the predictable result of providing the converted three-dimensional content to a full-time or permanent 3D display.  Therefore, it would have been obvious to combine the teachings of Hoff and Daniell to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            
/James R Sheleheda/            Primary Examiner, Art Unit 2424